Title: From Thomas Jefferson to Francis Eppes, 19 January 1821
From: Jefferson, Thomas
To: Eppes, Francis


						Dear Francis
						
							Monticello
							Jan. 19. 21.
						
					Your letter of the 1st came safely to hand. I am sorry you have lost mr Elliot; however the kindness of Dr Cooper will be able to keep you in the tract of what is worthy of your time.You ask my opinion of Ld Bolingbroke and Thomas Paine. they were alike in making bitter enemies of the priests & Pharisees of their day. both were honest men; both advocates for human liberty. Paine wrote for a country which permitted him to push his reasoning to whatever length it would go: Ld Bolingbroke in one restrained by a constitution, and by public opinion. he was called indeed a tory: but his writings prove him a stronger advocate for liberty than any of his countrymen, the whigs of the present day. irritated by his exile, he committed one act unworthy of him, in connecting himself momentarily with a prince rejected by his country. but he redeemed that single act by his establishment of the principles which proved it to be wrong. these two persons differed remarkably in the style of their writing, each leaving a model of what is most perfect in both extremes of the simple and the sublime. no writer has exceeded Paine in ease and familiarity of style; in perspicuity of expression, happiness of elucidation, and in simple and unassuming language. in this he may be compared with Dr Franklin: and indeed his Common sense was, for a while, believed to have been written by Dr Franklin, and published under the borrowed name of Paine, who had come over with him from England. Ld Bolingbroke’s, on the other hand, is a style of the highest order: the lofty, rythmical, full-flowing eloquence of Cicero. periods of just measure, their members proportioned, their close full and round. his conceptions too  are bold and strong, his diction copious, polished and commanding as his subject. his writings are certainly the finest samples in the English language of the eloquence proper for the senate. his political tracts are safe reading for the most timid religinist, his philosophical, for those who are not afraid to trust their reason  with discussions of right and wrong.You have asked my opinion of these persons, and, to you, I have given it freely. but, remember, that I am old, that I wish not to make new enemies, nor to give offence to those who would consider a difference of opinion as sufficient ground for unfriendly dispositions. God bless you, & make you what I wish you to be.
						Th: Jefferson
					